DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4 – 8, and 11 – 14 are allowable. Claims 15, 18 – 20, and 23 – 24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I (the species shown in Figs. 1 and 2) and Group II (the species shown in Fig. 6), as set forth in the Office action mailed on 6/19/2020, is hereby withdrawn and claims 15, 18 – 20, and 23 – 24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Stallman on 1/19/2020.
The application has been amended as follows: 

7. The laser apparatus of claim 1, further including a second constant-current source and a null capacitor, a first terminal of the null capacitor electrically connected to the workpiece, the second constant-current source delivering a second constant current to a second terminal of the null capacitor, the conductive housing and the workpiece having a background capacitance that is independent of the conductive housing.

19. The laser apparatus of claim 15, further including a second constant-current source and a null capacitor, a first terminal of the null capacitor electrically connected to the translation stage, the second constant-current source delivering a second constant current to a second terminal of the null capacitor, the conductive housing and the translation stage having a background capacitance that is independent of the gap distance, the second constant current being set to cause charge to accumulate on the null capacitor at the same rate that the first constant current causes charge to accumulate on the conductive housing.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose, teach, or otherwise suggest a laser apparatus for processing a workpiece, the apparatus comprising: a laser source delivering a beam of laser-radiation; a focusing assembly having a housing made of an electrically-conductive material, the focusing assembly located and arranged to receive the beam of laser-radiation, the focusing assembly configured to focus the beam of laser-radiation and direct the focused beam of laser-radiation towards the workpiece, the focused beam of laser-radiation emerging through a port on a bottom surface of the conductive housing; a first constant-current source arranged to deliver a first constant current to the conductive housing, causing charge to linearly accumulate on the conductive housing and thereby for a constant charge to accumulate over a selected constant-time duration; and a voltmeter arranged to measure voltage between the conductive housing and a reference node; wherein the bottom surface of the conductive housing and a top surface of the workpiece are separated by a gap distance, the constant charge accumulated on the conductive housing being independent of the gap distance, the gap distance being proportional to a change in measured voltage over the constant-time duration, and the change in measured voltage over the constant-time duration being used to determine the gap distance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wurzinger (US 9,128,136) is related to an apparatus and method for determining the sensitivity of a capacitive sensing device (Title). Wurzinger discloses charging a sensor capacitor with a constant current source for a defined time interval (Fig. 8c; Col. 12, line 40 – Col. 13, line 10). However, the invention of Wurzinger does not disclose or suggest utilization of the capacitive sensing device in a laser apparatus, and does not solve the same problem as the Applicant. Wurzinger’s capacitive sensing device is utilized in electromechanical pressure sensing devices, such as condenser microphones. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the invention of Hokodate (US 6,150,826) to include wherein the first constant-current source of Hokodate causes charge to linearly accumulate on the conductive housing and thereby for a constant charge to accumulate over a selected constant-time duration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/E.M.S./             Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761